Citation Nr: 9902537	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95- 9 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its October 1997 
remand.  


FINDING OF FACT

The record does not contain competent medical evidence of a 
diagnosis of PTSD. 


CONCLUSION OF LAW

The veterans claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§ 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303, 3,304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has PTSD related to an 
incident involving a prostitute in Kentucky during his active 
military service.  He did not report having a history of 
combat service.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well-grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion. King v. Brown, 
5 Vet. App. 19 (1993).   

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 95 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service. 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veterans currently disability was incurred in 
service. 38 C.F.R. § 3.303(d).  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor. 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

A stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a combat zone, 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD. Cohen, at 142 (citing Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The Schedule of Ratings-Mental Disorders, 38 C.F.R. § 4.130, 
was revised, effective November 7, 1996, to incorporate 
nomenclature based on the criteria in DSM-IV.  61 Fed. Reg. 
52696 (1996).  The later revision also requires the rating 
agency to return the report to the examiner for 
substantiation of any diagnoses of mental disorders that do 
not conform to DSM-IV, or that are not supported by the 
findings of the examination report.  38 C.F.R. § 4.125; 53 
Fed. Reg. 22 (1988); 61 Fed. Reg. 52696 (1996).

The veteran filed his claim before any of the above 
referenced revisions took effect, and before Cohen was 
decided.  The Board must therefore consider whether the 
veteran will be prejudiced by the application of revised 
regulations or of the interpretation of these and other 
regulations by the Court in Cohen.  Where the law or 
regulation changes after a claim has been filed or reopened, 
the version most favorable to the appellant should apply.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board finds that the veteran is not prejudiced by application 
of the revised regulations concerning the diagnosis of mental 
disorders, including PTSD.  This is so because the veterans 
essential problem is that he has not presented any competent 
evidence that shows he currently has PTSD.  

The only post service psychiatric evaluation of record was 
conducted in 1982 and resulted in a diagnosis of paranoid 
schizophrenia.  The veteran has not presented competent 
evidence that he currently has a diagnosis of PTSD.  Without 
evidence showing that a disease or disability is present, no 
plausible claim for service connection can be presented, and 
the claim is not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

As a well-grounded claim has not been presented, no duty to 
assist the veteran in the development of facts pertinent to 
his claim is required under 38 U.S.C.A. § 5107.  Nonetheless, 
under 38 U.S.C.A. § 5103(a), VA should advise the claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its statement of the 
case.  Likewise, the Boards discussion above informs the 
veteran of the requirements for the completion of his 
application for the claim for service connection.  In this 
regard, I note that the veteran has not advised VA of any 
pertinent records that have not been made a part of his 
current record.  

I recognize that this issue is being disposed of in a manner 
that differs from that used by the RO.  I have therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App 384, 394 (1993).  I 
conclude that he has not been prejudiced by the decision to 
deny his appeal on the basis that the claim is not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The veterans claim for service connection for PTSD is not 
well grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
